[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-15245                   JULY 12, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                D. C. Docket No. 04-00341-CV-T-24-TGW

MICHAEL CLEVESTER CANADY,



                                                     Petitioner-Appellant,

                                  versus

DUFFIE HARRISON,
ATTORNEY GENERAL, STATE OF FLORIDA,


                                                    Respondents-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (July 12, 2006)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Michael Clevester Canady, a Florida state prisoner, appeals pro se the denial

of his federal habeas corpus petition, pursuant to 28 U.S.C. § 2254. Canaday

enumerated four grounds of relief to the district court, each of which the district

court denied. We granted a certificate of appealability (“COA”) on a related issue,

and, having considered the issue, we AFFIRM the district court’s judgment.



                                 I. BACKGROUND

      Canady filed this pro se petition for habeas relief, brought pursuant to

§ 2254 and alleged, inter alia, that counsel was ineffective for (1) failing to file a

motion to suppress evidence obtained as a result of an allegedly forged

consent-to-search/waiver-of-search warrant form, and (2) failing to file a motion to

suppress evidence obtained as a result of unlawful entry by law enforcement

officers. According to exhibits from the state trial court that are included in the

record on appeal, Canady was charged by information with one count each of (1)

possession of cannabis with intent to sell, manufacture, or deliver within 200 feet

of a public housing facility; (2) burglary of a structure; and (3) being a felon in

possession of a firearm. Charges (1) and (2) were nolle prossed.

      At trial, a Tampa police officer testified that he arrested Canady after police

were summoned to remove a trespasser from an apartment managed by the Tampa



                                            2
Housing Authority. After a representative of the housing authority let police

officers into the two-story apartment, Canady appeared and the officers ordered

him to collect his belongings and leave. An officer followed Canady to an upstairs

bedroom, and Canady signed a consent form, allowing the officers to search his

belongings. The officer then found a loaded .45 caliber handgun, after spotting its

holster in plain view. At trial, Canady argued that his signature on the

consent-to-search form had been forged. Following the jury trial, Canady was

convicted of being a felon in possession of a firearm and sentenced to 15 years of

imprisonment.

      On direct appeal, Canady contested the trial court’s determination that he

had constructive possession of the weapon. His conviction was affirmed. Canady

then sought state habeas relief and alleged various claims related to ineffective

assistance of counsel. Concluding that Canady’s trial counsel had not been

ineffective, the state habeas court denied Canady’s petition on the merits. Canady

appealed his state habeas denial, which subsequently was affirmed. Canady then

filed this habeas petition, pursuant to § 2254, seeking relief from the state court

conviction and arguing that his trial counsel had been ineffective.

      The district court denied Canady’s petition. The district court noted that

Canady’s claims were essentially based on an alleged violation of his Fourth



                                           3
Amendment rights and that Stone v. Powell, 428 U.S. 465, 96 S. Ct. 3037 (1976),

barred review of Fourth Amendment claims that had been fully litigated in state

court. In rejecting Canady’s claims, however, the district court extensively quoted

the state’s response to Canady’s state postconviction notice, which the state court

had adopted. The quoted passages explained that Canady failed to demonstrate

that his trial counsel was ineffective under the standards set forth in Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). The district court concluded

that Canady could not establish that the rulings of the state court were contrary to

or an unreasonable application of clearly established Supreme Court law under

Strickland and, thus, that he was not entitled to federal habeas relief.

      We granted a COA as to the following issue only:

      Whether the district court erred by finding barred from federal review,
      pursuant to Stone v. Powell, 428 U.S. 465, 494, 96 S. Ct. 3037, 3052,
      146 L.Ed.2d 542 (1976), appellant’s claims that counsel was
      ineffective for failing to move to suppress (a) any evidence obtained
      as a result of an allegedly forged consent-to-search form and
      (b) evidence obtained as a result of unlawful entry by law enforcement
      officers?

Canady v. Harrison, No. 05-15245 (11th Cir. Dec. 22, 2005). Canady argues that

the district court erred in finding that his claims were barred from review pursuant

to Stone, because he did not raise any pure Fourth Amendment claims in his

habeas petition. Specifically, he argues that Stone does not apply to bar review of



                                           4
Sixth Amendment claims based on ineffective representation with respect to a

Fourth Amendment issue.



                                  II. DISCUSSION

        We review a district court’s denial of a § 2254 habeas petition de novo.

McNair v. Campbell, 416 F.3d 1291, 1297 (11th Cir. 2005). Factual findings are

reviewed for clear error. Id. Mixed questions of law and fact are reviewed de

novo. Id.

        A federal court cannot entertain a Fourth Amendment claim brought by a

habeas petitioner attacking his state conviction if the petitioner had an opportunity

for full and fair consideration of that claim in the state courts. Stone, 428 U.S. at

494, 96 S. Ct. at 3052. The Supreme Court , however, has declined to extend the

Stone rationale to bar ineffective assistance of counsel claims under the Sixth

Amendment involving underlying Fourth Amendment issues. See Kimmelman v.

Morrison, 477 U.S. 365, 382–83, 106 S. Ct. 2574, 2587 (1986). Federal courts

may grant habeas relief for counsel’s ineffectiveness in appropriate cases,

“regardless of the nature of the underlying attorney error.” Id. at 383, 106 S. Ct. at

2587.

        Although the district court observed that any claim based on an violation of



                                           5
Canady’s Fourth Amendment rights would be barred by Stone, it did not conclude

that his claims for ineffective assistance of counsel were barred. To the contrary,

the record indicates that the district court analyzed the merits of Canady’s Sixth

Amendment claims and extensively quoted the state court’s reasoning and analysis

in determining that his claims for ineffective assistance of counsel did not warrant

habeas relief. That reasoning was based on Strickland, which is the proper

constitutional standard to apply.

      As such, we determine that the district court did not err because it did not

apply Stone as a bar to Canady’s claim. We conclude that there is no error arising

from the district court’s order pursuant to the issue upon which we granted a COA.

We do not review the merits of Canady’s Sixth Amendment claim because they are

outside of the scope of the COA.



                                III. CONCLUSION

      Canady appealed the denial of his § 2254 federal habeas corpus petition. We

granted a COA on one issue and now conclude that issue does not present a

constitutional error warranting reversal. Because the district court did not use

Stone to bar Canady’s claim for ineffective assistance of council, we AFFIRM.




                                          6